                         UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                        DOCKET NO. 3:17-CR-00254-MOC-DSC

UNITED STATES OF AMERICA,              )
                                       )
            vs.                        )
                                       )                            ORDER
GARY OGDEN JOHNSON,                    )
                                       )
                  Defendant.           )
_______________________________________)

       THIS MATTER comes before the Court on Defendant’s Motions for Compassionate

Release, brought pursuant to 18 U.S.C. § 3582(c)(1)(A). See Doc. Nos. 37, 39. Citing “the risk

of COVID-19 at the Residential Reentry Center where he is serving the last part of [his] sentence,”

Defendant asks the Court order compassionate release, so he can serve “the remainder of his

sentence under the restrictions of home confinement where it is safe.” Doc. No. 37 at 1–2, see id.

at 14–17. Defendant filed his first motion on June 12, 2020. On July 6, 2020, the Bureau of

Prisons released Defendant to home confinement. Doc. No. 43 at 1. Still, without explanation,

Defendant continues to press his compassionate release motion in this Court. See id. at 1 n.1.

       Defendant’s has received exactly what he asked from the Government. Defendant no

longer suffers an increased risk of contracting COVID-19 as he is not housed at a Residential

Reentry Center. And Defendant has been placed in home confinement for the remainder of his

sentence. Therefore, Defendant’s compassionate release motion shall be denied as moot.




      Case 3:17-cr-00254-MOC-DSC Document 44 Filed 07/22/20 Page 1 of 2
                                     ORDER

      IT IS, THEREFORE, ORDERED that Defendant’s Motions for Compassionate Release,

Doc. Nos. 37, 39, are DENIED AS MOOT.

                                        Signed: July 22, 2020




     Case 3:17-cr-00254-MOC-DSC Document 44 Filed 07/22/20 Page 2 of 2
